Title: To George Washington from John Jameson, 20 December 1782
From: Jameson, John
To: Washington, George


                        
                            Sir
                            Horseneck December 20th 1782
                        
                        I Received your’s of the 17th directed to Col. Sheldon and am happy to here that there is a supply of Shirts
                            and Shoes to be issued soon I hope it will not be long before the Clothier gives the necessary information as the Regiment
                            is in great want of those necessary Articles.
                        I am sorry to inform your Excellency that I am greatly destressed to procure Forage for the Regiment I have
                            no Teams to transport any and no chance of procuring any in this part of the Country. I shall be reduced to the necessity
                            of moving the Regiment to the neighbourhood of Saw pitts and Kings Street tomorrow or of sending the Horses five or six
                            Miles every day to procure as much Forage as they can eat in the night.
                        If the Weather was moderate I could move the Horses to such places as I could procure Forage but at present I
                            must procure covering for the Men also.
                        Inclosed is a Letter which I Recd last night from Mr Pomeroy D.M. General also a Copy of a Letter from Mr
                            Pomeroy to Jabez Botsford esqr. I am with esteem Your Excellencys most Obedt & humble Servt
                        
                            John Jameson
                            Lt Col. 2d R.L.D.

                        
                     Enclosure
                                                
                            
                                Sir
                                Hartford 14th Decr 1782
                            
                            I am directed to inform you what Provision can be made for Forage for your Regt the ensuing Winter, in
                                some of the Western Towns in this State; as the requisition is new and unexpected, I beg leave to inform you that I
                                have little or nothing in my Power for its Execution, what in me lies is at your service, I have a little Hay at New
                                Town in the Hands of Jabez Botsford Esqr. who will deliver the same to you & perhaps assist you as well as any
                                body else for further supplies—I have reasons why it will not be expedient for me to attempt making a Bargain at
                                present—I hope in a few days it may consistantly be done in the mean time if you Should be ordered to the Necessity of
                                using force in a few instances it will pave the way for buying.
                            Inclos’d is an open letter to Mr Botsford which you will be kind enough to seal & deliver--
                                provided you think proper with such Slender Provision to throw yourself into those Quarters—I will meet you there if
                                you desire it & appoint the time, & concert the best possible ways
                                & means—I am Sir your most Obedent & humble Servant.
                            
                                Ralph Pomeroy.
                                D.Q.M.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Hartford 14th Decr 1782
                            
                            You will please to deliver to Col. Sheldon on Order all the Hay and other Forage you have on hand and
                                assist him in procuring the Forage he may want for his Horses and other things and accomodations he and his Officers
                                and Men are entitled to receive, which I cannot enumerate until I am favoured with his estimates and Orders from the
                                Q.M. General—I am Sir Your most humble Servt
                            
                                Ralph Pomeroy
                                D.Q.M.
                            
                            
                                P.S. I hope you will not fail of doing every thing in your Power for their present subsistance.
                            
                        
                        
                    